DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 has been entered.

Response to Arguments

Applicant’s arguments with respect to claims 1-6, 8-13 and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8, 11-13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 107193366 A) in view of Ratcliff et al. (US 9,646,522) and further in view of Eriksson et al. (WO 2013/123597 A1).

Regarding claim 1, Li discloses a computer-implemented method for dynamically switching user input devices (UID) between separate computing devices, the method comprising:
receiving, by one or more processors, a real-time user’s head position (Paragraphs [0041] and [0060]);
retrieving, by the one or more processors, snapshots of user head positions (Paragraphs [0013], [0025] and [0046] and Figure 3.);
analyzing, by the one or more processors, the real-time user’s head position and the snapshots (Paragraph [0042], comparing and determining which display user is viewing.);
determining, by the one or more processors, which of the snapshots corresponds to the real-time user’s head position, based on the analyzing (Paragraph [0042], comparing and determining which display user is viewing.); and
activating, by the one or more processors, a UID on the computing device that produced the snapshot, from the linked computing devices, based on the determining (Paragraph [0044], activating mouse/keyboard on the display the user is viewing based on the comparing and determining.).
Li fails to explicitly teach of using a real-time image of a display and snapshots of current displays of linked computing devices to then determine which display the user is viewing.
Ratcliff et al. disclose of using a real-time image and then snapshots of physical locations/positions to determine where the user is looking (Column 11, lines 1-8 and claim 4.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the real-time images of Ratcliff et al. and apply them to the method of Li such that the determining of which display the user is looking at is done utilizing real-time images from the user’s view of the displays to snapshots of the displays.  
Thus the analyzing and determining methodology of using head positioning of Li could have been substituted with the analyzing and determining methodology of using images of Ratcliff et al.  The results would have been predictable and resulted in activating a UID on the computing device that produced the snapshot image based on the determining.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Li and Ratcliff et al. fail to teach wherein the UID is a virtual paint device.
Eriksson et al. disclose wherein a UID is a virtual paint device (Paragraph [0050], which explains a UID can be a virtual paint canvas.).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination, the combination of Li and Ratcliff et al. performs the same function as it does separately of switching user input devices (UID) between separate computing devices, and Eriksson et al. performs the same function as it does separately of providing a UID virtual paint device.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in switching the virtual paint device between separate computing devices.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 4, Li, Ratcliff et al. and Eriksson et al. disclose the computer-implemented method of claim 1, wherein: the real-time image is received using a smart headset (Ratcliff et al.: Figure 1, 16).

Regarding claim 5, Li, Ratcliff et al. and Eriksson et al. disclose the computer-implemented method of claim 1, wherein: the analyzing is performed by an optic recognition model (Li: Figure 1, the analyzing is done by the processor which is “an optic recognition model” since video image frames are used.).

Regarding claim 6, Li, Ratcliff et al. and Eriksson et al. disclose the computer-implemented method of claim 5, further comprising: analyzing, by the one or more processors, the real-time image; and determining, by the one or more processors, if the real-time image is of a linked computer display, based on the analyzing (Figure 1, displays are linked, thus in combo the determination of which computer the real-time image is matched with thus “determines” it’s a linked computer.).

Regarding claim 8, please refer to the rejection of claim 1, and furthermore Li also discloses a computer system for dynamically switching user input devices (UIDs) between separate computing systems, the system comprising: 
one or more computer processors (Paragraph [0061]); 
one or more computer readable storage media (Paragraph [0061]); 
computer program instructions (Paragraph [0061]); 
the computer program instructions being stored on the one or more computer readable storage media for execution by the one or more computer processors (Paragraph [0061]).

Regarding claim 11, this claim is rejected under the same rationale as claim 4.

Regarding claim 12, this claim is rejected under the same rationale as claim 5.

Regarding claim 13, this claim is rejected under the same rationale as claim 6.

Regarding claim 15, this claim is rejected under the same rationale as claim 1.

Regarding claim 18, this claim is rejected under the same rationale as claim 4.

Regarding claim 19, this claim is rejected under the same rationale as claim 5.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 107193366 A) in view of Ratcliff et al. (US 9,646,522) and further in view of Eriksson et al. (WO 2013/123597 A1) and Guillot et al. (US 2012/0245759).

Regarding claim 2, Li, Ratcliff et al. and Eriksson et al. disclose the computer-implemented method of claim 1, further comprising:
comparing, by the one or more processors, a second real-time image from the computing device on which the UID has been activated, to a snapshot of the display from the computing device the UID has been activated on after a command has been entered with the UID (In the combination of Li, Ratcliff et al. and Eriksson et al. as in claim 1, images are compared in real-time, thus a next image, i.e. second real-time snapshot, will be compared to the reference snapshots, and thus will be compared to a snapshot of the display from the computing device the UID has been activated on after a command has been entered with the UID.).
Li, Ratcliff et al. and Eriksson et al. fail to teach determining, by the one or more processors, if the UID has been activated on the correct computing device based on the comparing.
Guillot et al. disclose of comparing images to verify consistency (Paragraph [0036]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the verification teachings of Guillot et al. in the method taught by the combination of Li, Ratcliff et al. and Eriksson et al. such that the comparison would be used to determining if the UID has been activated on the correct computing device based on the comparing, i.e. verifying consistency in the determination.  The motivation to combine would have been in order to ensure proper activation of the mouse and keyboard on the proper computer display.

Regarding claim 9, this claim is rejected under the same rationale as claim 2.

Regarding claim 16, this claim is rejected under the same rationale as claim 2.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 107193366 A) in view of Ratcliff et al. (US 9,646,522) and further in view of Eriksson et al. (WO 2013/123597 A1) and Tsuchinaga et al. (US 2013/0034295).

Regarding claim 3, Li, Ratcliff et al. and Eriksson et al. disclose the computer-implemented method of claim 1.
Li, Ratcliff et al. and Eriksson et al. fail to teach the method further comprising:
calculating, by the one or more processors, a snapshot confidence score based on the analyzing; and
activating, by the one or more processors, the UID on a computing system that produced the snapshot of the with the highest snapshot confidence score. 
Tsuchinaga et al. disclose 
calculating, by one or more processors, a confidence score based on analyzing (Paragraph [0029]); and
activating, by one or more processors, an element with the highest snapshot confidence score (Paragraph [0029], the confidence score is used to determine the best match). 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use to confidence score teachings of Tsuchinaga et al. in the method taught by the combination of Li, Ratcliff et al. and Eriksson et al. such that a confidence score would be used in activating the UID on a computing system such that the UID on a computing system with the highest snapshot confidence score would be activated.

Regarding claim 10, this claim is rejected under the same rationale as claim 3.

Regarding claim 17, this claim is rejected under the same rationale as claim 3.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
1 August 2022